          Case 8:21-mj-00051-DUTY Document 9 Filed 01/28/21 Page 1 of 1 Page ID #:28




                                            UNITED STATES DISTRICT COURT
                                           CENTRAL DISTRICT OF CALIFORNIA
     UNITED STATES OF AMERICA,                                       CASE NUMBER:

                                                         PLAINTIFF       ~F~ a I - m~ -C~c~1
                                 v.

                                                                             DECLARATION RE PASSPORT AND
         ~iC.. S~ ~n C~~n                                                      OTHER TRAVEL DOCUMENTS
                                                    DEFENDANT.

 I,      ~C~l~.. ~1~ ~Vlt^~Vl                                                         ,declare that
                              (Defendant/Material Witness)


 '
 ~         I have never been issued any passport or other travel document by any country. I will not apply for a passport
                                                                                                                          or
           other travel document during the pendency of this case.

     ❑     I have been issued a passport or other travel document(s). I will surrender my passport and all other
                                                                                                                 travel
           documents) issued to me to the U.S. Pretrial Services Agency by the deadline imposed. I wlll not apply
                                                                                                                  for a
           passport or other travel document during the pendency of this case.
     ❑     I am unable to locate my passports) or other travel document(s). If I locate any passport or other
                                                                                                                       travel
           document issued to me,I will immediately surrender it to the U.S. Pretrial Services Agency. I will not apply for a
           passport or other travel document during the pendency ofthis case.

     ❑     My passport and all other travel documents issued to me are in the possession of federal authorities. If any such
           document is returned to me during the pendency of this case, I will immediately surrender it to the U.S. Pretrial
           Services Agenry. I will not apply for a passport or other travel document during the pendency of this case.


I declare under penalty of perjury that the foregoing is true and correct.

Executed this~_ d~aY ~of                          ~.~0~►             20~

                                      (City and State)
                                                                                              ~~~ ~~.
                                                                      Sign~ture ofDefendant/Material Witness


If the declarant is not an English speaker, include the following:
I,                                           , am fluent in written and spoken English and
languages. Iaccurately translated this form from English into
to declarant                                                          on this date.

Date:
                                                                     Interpreter

CR-37 (05/15)                         DECLARATION RE PASSPORT AND OTHER TRAVEL DOCUMENTS
